2:21-cv-02125-CSB-EIL # 2-1   Page 1 of 8
                                                                 E-FILED
                                     Thursday, 03 June, 2021 01:41:40 PM
                                            Clerk, U.S. District Court, ILCD
                                                      11/6/2020 4:03 PM
                                                                 By: AM




                                    2020L 000165




                                      EXHIBIT A
2:21-cv-02125-CSB-EIL # 2-1   Page 2 of 8
2:21-cv-02125-CSB-EIL # 2-1   Page 3 of 8
2:21-cv-02125-CSB-EIL # 2-1   Page 4 of 8
2:21-cv-02125-CSB-EIL # 2-1   Page 5 of 8
2:21-cv-02125-CSB-EIL # 2-1   Page 6 of 8
2:21-cv-02125-CSB-EIL # 2-1   Page 7 of 8
2:21-cv-02125-CSB-EIL # 2-1   Page 8 of 8
